Citation Nr: 1758995	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  12-13 001	)	DATE
		

THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for a thoracic spine disability.

3.  Entitlement to service connection for a cervical spine disability. 

4.  Entitlement to a higher disability rating than 10 percent for chronic lumbosacral strain.  


ORDER

Service connection for bilateral tinnitus is denied.










FINDING OF FACT

The Veteran's tinnitus did not manifest during service and is not causally related to service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from January 2004 to November 2006 in the United States Army.  The Veteran had honorable service with service in Southwest Asia (SWA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the issue for further development in September 2016, specifically for a hearing.  The Veteran was afforded a hearing before the undersigned Veterans Law Judge in August 2017.  A transcript of the hearing has been associated with the claims file.  The case has been returned to the Board for appellate review.

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was provided in September 2009, October 2009, and February 2017.  

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and any necessary opinions obtained.  

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Entitlement to service connection for bilateral tinnitus. 

The Veteran contends that her current bilateral tinnitus is causally related to noise exposure during service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The question for the Board is whether the Veteran's current bilateral tinnitus is causally related to service.  

The Board finds that competent, credible, and probative evidence establishes that the Veteran's bilateral tinnitus is not etiologically related to the Veteran's active service.

The Board notes that the Veteran has a diagnosis of bilateral tinnitus and that noise exposure during service has also been established.  The analysis below will therefore focus on the etiology of the tinnitus and whether it is related to military service.

The Veteran's service treatment records are silent for any complaint, treatment, or diagnosis of tinnitus.  In the August 2017 hearing, the Veteran stated that she started noticing ringing in her ears around 2011 or 2012, more than five years after separation from service.  

The Veteran was afforded a VA examination in February 2012.  The examiner diagnosed bilateral tinnitus.  The examiner noted that it was less likely than not caused by or a result of military noise exposure.  The examiner noted that there was no report of tinnitus in the medical records.  The examiner also noted no hearing loss with which to associate tinnitus.  He stated therefore that the etiology of the tinnitus cannot be determined.  The examiner provided an additional opinion.  He noted that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner again noted no hearing loss with which to render an opinion or etiology.  The etiology of the tinnitus was unknown as there was no hearing loss which to associate it.  The examiner noted no report of tinnitus in the medical records provided to determine time of onset.  It was less likely than not incurred in or caused by an in-service injury or event as it was not documented in the medical records including the Veteran's separation physical and there is no current hearing loss which to associate it.

While the Veteran believes that her bilateral tinnitus is related to service, as a lay person, the Veteran has not shown that she has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of tinnitus are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, her opinion as to the etiology of her bilateral tinnitus is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to her current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of her current tinnitus is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

The Board notes that the Veteran did not have tinnitus during service.  The Veteran's tinnitus manifested five years after separation from service.  Additionally, the Veteran did not have any hearing loss that tinnitus could be associated with.  Finally, the VA examiner in February 2012 found that it was less likely than not that the Veteran's tinnitus was incurred in or caused by an in-service injury or event.  

Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claim of service connection for bilateral tinnitus.  As the preponderance of the evidence is against the claim for service connection for bilateral tinnitus, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.


REMAND

Entitlement to a disability rating in excess of 10 percent for chronic lumbosacral strain.  

During the August 2017 hearing, the Veteran reported that her back has worsened since the prior VA examination.  She specifically noted more stiffness, difficulty bending, and difficulty with other activities.  As the Veteran has asserted a worsening of her low back disability specifically noting the increase in severity, the Board finds that a new examination is required before a final decision on the merits may be made.  As such, VA is required to afford her a contemporaneous VA examination to assess the current nature, extent and severity of her disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Entitlement to service connection for a cervical spine disability and a thoracic spine disability.

During the August 2017 hearing, the Veteran reported that she hurt her neck and upper back when she served in the military as she fell out of a forklift at work.  She noted that she did not go to sick call, but that her neck has bothered her over the years.  The Board notes that February 2004 service treatment records show mid back pain.  March 2004 service treatment records showed upper back pain.  

The Board notes that the Veteran did not receive a VA examination and no medical evidence addresses the Veteran's claim.  Therefore the Board finds that a VA examination is necessary to determine if the Veteran has a cervical or thoracic disability that is causally related to her complaints during service.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination of the spine.  The examiner should review the claims file in conjunction with the examination.  Any tests deemed necessary should be accomplished and the results reported.  

The examiner should address the current severity of her low back disability, describing in detail all symptomatology associated with the Veteran's low back disability.  The Veteran's lay assertions should be considered and discussed, and the examiner should describe in detail all functional loss associated with the Veteran's low back disability.  

Range of motion testing should be undertaken.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.

The examiner should then review the claims file, specifically the Veteran's service treatment records, lay testimony, and post-service medical records.  The examiner should provide diagnoses for the thoracic and cervical spine and then answer the following:

a.)  Is it at least as likely as not (50 percent probability or more) that any diagnosed cervical or thoracic spine disability began in service, was caused by service, or was otherwise related to the Veteran's active service.  The Veteran's lay assertions that she had cervical and thoracic pain since service must be considered and discussed when formulating an opinion.  The examiner should specifically discuss the 2004 service treatment records showing complaints of pain.  

b.)  Is it at least as likely as not (50 percent probability or more) that any diagnosed cervical or thoracic disability is causally related to or aggravated by the Veteran's service-connected low back disability.  
  
A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resorting to mere speculation, the examiner should explain in full why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel

Copy mailed to:  The American Legion



Department of Veterans Affairs


